Citation Nr: 0845119	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-41 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error (CUE) was present in the 
December 27, 1988 rating decision denying service connection 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  He died in July 1988.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found no clear and 
unmistakable error in a prior December 27, 1988 rating 
decision which denied service connection for the cause of his 
death.  The appellant responded with a timely Notice of 
Disagreement, and subsequently perfected her appeal upon the 
filing of a timely substantive appeal.  The Board confirmed 
the denial of the claim of CUE in a decision of August 2006.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2008, the Court issued a Memorandum Decision which vacated 
the Board's decision, and remanded the matter for further 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The December 27, 1988, rating decision denying service 
connection for the cause of the veteran's death was 
consistent with and supported by the evidence of record and 
the existing legal authority.  



CONCLUSION OF LAW

The December 27, 1988, rating decision which denied service 
connection for the cause of the veteran's death did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board has considered VA's duty to 
inform the claimant of the evidence needed to substantiate a 
claim and to assist her in obtaining any relevant evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  However, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VA's duty to notify and 
assist a claimant generally does not apply to a claim 
alleging clear and unmistakable error in a prior final 
decision.  See Livesay v. Principi, 15 Vet. App. 165, 174 
(2001) (en banc).  The Court found that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  See Livesay, 15 
Vet. App. at 178.  As such, an allegation of clear and 
unmistakable error does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  In 
any event, over the course of this appeal the appellant has 
been accorded ample opportunity to present evidence and 
argument in support of this claim.  See 38 C.F.R. § 3.103 
(2008).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Accordingly, the Board will 
proceed to a decision on the appealed issue.  

The appellant contends clear and unmistakable error in the 
RO's December 27, 1988, rating decision which denied her, the 
veteran's widow, service connection for the cause of the 
veteran's death.  

Under 38 C.F.R. § 3.105, a final and binding award 
determination may be reversed or amended if clear and 
unmistakable error is found.  38 C.F.R. § 3.105(a).  A 
finding of clear and unmistakable error requires considerably 
more than a finding that there is room for disagreement as to 
the disposition of the earlier claim.  Instead, a finding of 
clear and unmistakable error requires a finding that the 
circumstances of the case amount to a "very specific and 
rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
elaborated on the proper test to determine if there is clear 
and unmistakable error, as previously set forth in Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  In Damrel the 
Court held that for there to be clear and unmistakable error 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel at 245.  

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) can never be 
applicable in a claim of clear and unmistakable error.  Clear 
and unmistakable error either exists undebatably or there is 
no clear and unmistakable error within the meaning of 
38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  In light of this, any argument that § 5107(b) 
has not been applied is inapplicable to a clear and 
unmistakable error claim.  

"Clear and unmistakable error is a very specific and rare 
kind of 'error.'"  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  [emphasis omitted]  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  "To warrant review by the Board, a 
claim of [clear and unmistakable error] must be raised with 
specificity regarding when and how [clear and unmistakable 
error] occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 
(1993).  

The appellant alleges the RO committed clear and unmistakable 
error in December 1988 by failing to award service connection 
for the veteran's cause of death, which was subsequently 
granted in April 2002.  

Within the December 1988 rating decision, the RO found no 
evidence linking the veteran's sole service-connected 
disability, bronchial asthma, with his cause of death, 
paranasal sinus cancer, due to chronic obstructive pulmonary 
disease and as a consequence of a mild cardiac infarction.  

The Board notes that none of the evidence of record in 1988 
suggested a nexus between his service-connected bronchial 
asthma and his cause of death.  The private medical opinion 
which ultimately served as the basis of the April 2002 grant 
of service connection was not received until April 2001, well 
after the December 1988 denial.  Additionally, the appellant 
has not pointed to the existence of any other evidence of 
record and before VA in 1988 which, had it been properly 
considered by the RO, would have resulted in a grant at that 
time.  Thus, the Board finds the RO's December 1988 
determination was not clearly and unmistakably erroneous.

To the extent that the appellant contends that the claim for 
service connection for the cause of death should have been 
granted based solely on the information contained in the 
death certificate, the Board finds that this is, in essence, 
a claim that the VA improperly weighed or evaluated the 
evidence.  See Fugo, supra.  "(S)imply to claim clear and 
unmistakable error on the basis that previous adjudications 
have improperly weighed and evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error."  Fugo, at 44.  "It must be remembered that there is 
a presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger."  

The Board has also noted that in the Court Memorandum 
Decision dated in July 2008, the Court noted that the 
appellant argued that her husband's death certificate listed 
COPD as a contributory cause of death and that the RO in 1988 
ignored the fact that, even by the 1988 definition of COPD, 
bronchial asthma was a constituent part of COPD.  The Court 
noted that the appellant cited The Merck Manual of Diagnosis 
and Therapy 636 (15th ed. 1987) defining COPD as generalized 
airways obstruction, particularly of small airways, 
associated with varying combinations of bronchitis, asthma, 
and emphysema.  The Court stated that a remand was required 
because to properly respond to the appellant's argument, the 
Board should determine (1) if evidence consisting of the 
medical dictionary was actually or constructively before the 
1988 RO, and (2) if that answer is negative, whether the 1988 
RO decision would have been manifestly different if such 
evidence had been considered.  

The Board finds that there is no clear and unmistakable error 
in the 1988 decision by the RO in failing to take into 
account a medical manual definition of COPD.  In Russell v. 
Principi, 3 Vet.App. 310, 314 (1992) the Court held that CUE 
must be based on the record and the law that existed at the 
time of the prior RO decision.  Specifically, an RO's failure 
to consider relevant evidence which was in the record before 
it at the time of the prior decision may constitute CUE if 
the failure affected the outcome of the claim.  In Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994), the Court held that 
"evidence that was not part of the record at the time of the 
prior determination may not form the basis of a finding that 
there was clean and unmistakable error."  The only exception 
to this rule involves claims in which an RO failed to 
consider records which were in VA's possession, although not 
actually in the record before the RO.  See VAOPGCPREC 12-95.  
Also see Damrel v. Brown, 6 Vet. App. 242 (1992).  

The medical manual definition cited by the appellant clearly 
was not actually before the RO at the time of the 1988 
decision.  It was not in the claims file, and the appellant 
has not asserted that it was actually added to the record 
prior to that 1988 decision.  In addition, the medical manual 
definition was not constructively in the RO's possession as 
of the 1988 decision.  The constructive possession rule 
applies to VA documents, such as treatment records discussed 
in Bell v. Derwinski, 2 Vet. App. 611 (1992), or VA insurance 
records discussed in Damrel, supra.  The concept does not 
apply to a Merck Medical Manual as it is not a VA document.  

In light of the Board's finding that the medical manual 
definition was not before the RO in 1988, either actually or 
constructively, the Board concludes that failure to consider 
such a definition cannot form the basis of a finding of clear 
and unmistakable error.  

Nevertheless, the Court's Memorandum Decision requires the 
Board to consider whether the RO's 1988 decision would have 
been manifestly different if such evidence had been 
considered.  The Board finds that the outcome of the decision 
would not have been different.  In this regard, the Board 
notes that the definition does not indicate that COPD and 
asthma are the same disorder, but rather it simply states 
that COPD is associated with several disorders including 
asthma.  At most the definition can be interpreted as showing 
that asthma is a possible cause of the veteran's COPD, but it 
leaves open the possibility that the COPD could have been 
attributable to other factors.  The definition does not 
manifestly require allowance of the claim.  The Board again 
notes that the error must be 'undebatable' and of the sort 
'which had it not been made, would have manifestly changed 
the outcome at the time it was made.  

In the present case, the appellant has not demonstrated 
either that the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Therefore, the Board finds that there is nothing to 
indicate that there was clear and unmistakable error on part 
of VA in its interpretation and application of the laws and 
regulations which were then in effect.  Overall, the 
appellant has not established that a failure by the RO to 
award service connection in December 1988 for the cause of 
the veteran's death rises to the level of clear and 
unmistakable error.  Therefore, her appeal on this issue must 
be denied.  


ORDER

The December 27, 1988, RO decision which denied the appellant 
service connection for the cause of the veteran's death did 
not contain clear and unmistakable error, and the appellant's 
claim is denied.  




____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


